DETAILED ACTION

Response to Arguments 
Applicant’s arguments and amendments filed on 11/19/2021, with respect to claims 1-13 and 15-20 have been fully considered and persuasive. Therefore, the rejections addressed in the previous office action have been withdrawn and claims 1-13 and 15-20 are allowed.

Allowable Subject Matter
Claims 1-13 and 15-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
With regard to Claim 1, the prior arts of the record do not teach or fairly suggest an inspection device comprising, in combination with the other recited elements, a receiver comprising an array of optical microphones configured to receive the ultrasonic signal generated by the altered laser signal after at least a portion of the ultrasonic signal has passed at least partially through the structure, and wherein each of the optical microphones comprises at least two mirrors configured to reflect one or more light beams and detect the ultrasonic signal through interference with the one or more light beams.

With regard to Claim 13, the prior arts of the record do not teach or fairly suggest an inspection device comprising, in combination with the other recited elements, a receiver comprising at least one optical microphone, the receiver configured to receive the ultrasonic signal generated by the laser beam after at least a portion of the ultrasonic signal has passed at least partially through the structure, wherein the at least one optical microphone comprises at 

With regard to Claim 17, the prior arts of the record do not teach or fairly suggest a method for identifying a presence of one or more discontinuities in an object with an inspection device, the method comprising, in combination with the other recited steps, detecting the ultrasonic signals with a receiver of the inspection device comprising an array of optical microphones, wherein each of the optical microphones comprises at least two mirrors and detecting the ultrasonic signals comprises: reflecting one or more light beams between the at least two mirrors of each optical microphone; and detecting interference with the one or more light beams; and determining the presence of the one or more discontinuities in the object from the detected ultrasonic signals.

Claims 2-12, 15-16 and 18-20 are allowed by virtue of their dependence from Claims 1, 13 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861